MEMORANDUM ENDORSEMENT

Smith v. Foley,
17 CV 9858 (VB)

The Court attempted to hold a case management conference today, but defense counsel
did not appear. In the attached letter of today’s date, defense counsel apologizes for his failures
to calendar the conference date and notify Great Meadow Correctional Facility, where plaintiff is
located, of today’s conference so plaintiff could participate. (Doc. #56).

Accordingly, it is HEREBY ORDERED:
The case management conference is adjourned to April 23, 2020, at 10:30 a.m.

The Clerk is instructed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated; March 3, 2020
White Plains, NY
SO ORD D:

 

Vincent L. Briccetti
United States District Judge

 

 

 
Case 7:17-cv-09858-VB Document 56 Filed 03/04/20 Page 1 of 2

 

George Latimer
County Executive

Department of Law

John M. Nonna
County Attorney

March 4, 2020
VIA CM/ECF

Honorable Vincent L. Briccetti
United States District Judge
United States Courthouse

300 Quarropas St., Courtroom 630
White Plains, NY 10601-4150

Re: Letter Motion for Adjournment of Case Management Conference
Sincere Smith v. Westchester County Jail, et al.,
Civil Docket No. 17-CV-9858 (S.D.N.Y.)

Your Honor,

This Office represents defendant Correction Officer Ryan Foley (s/h/a “Correction
Officer Foley Shield No. 1299”) (hereinafter, “County Defendant”), the only remaining
defendant in this action. (See Doc. No. 44 (Order and Opinion), at 10.)

On August 29, 2029, the Court scheduled the next case management conference for
today, March 4, 2020, at 9:30 a.m. (See Doe. No. 54 (Civil Case Discovery Plan and Scheduling
Order in Pro Se Case in Which Local Civil Rule 33.2 Applies) { 12.) I failed to calendar the
conference date, and as a result missed today’s deadline. I also failed to schedule plaintiff
Sincere Smith, a prisoner who is proceeding pro se, to appear by telephone conference.

My apologies for wasting the Court’s time.

Pursuant to Rule 1.G of this Court’s Individual Practice, I respectfully request that the
next conference in this matter be adjourned to next Wednesday, March 11, 2020. I am
requesting one week to ensure that I have sufficient time to arrange for Plaintiff to appear at the
conference telephonically. This is this Office’s first request for the adjournment of a case
management conference. As set forth above, Plaintiff is a prisoner who is proceeding pro se, so I
have not had an opportunity to contact him and request this adjournment.

Respectfully submitted,

JOHN M. NONNA
Westchester County Attorney
Attorney for the County of Westchester

/s/ Sean T. Carey

By: Sean T. Carey (SC8804)
Michaelian Office Building ©) ae .
148 Martine Avenue, 6" Floor R tele
White Plains, New York 10601 Telephone: 914-995-2660 Fax: 914- 995-3132

 
STC/
Encl.

CC:

Case 7:17-cv-09858-VB Document 56 Filed 03/04/20 Page 2 of 2

Sincere Smith (via Regular Mail)
Plaintiff, Pro Se

JID No. 18-A-4013

Great Meadow Correctional Facility
P.O. Box 51

Comstock, NY 12821-0051

Sr. Assistant County Attorney, of Counsel
148 Martine Avenue, Room 600
White Plains, NY 10601
